                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-CV00285-NRN


NICOLAS DONEZ,

                Plaintiff,

v.

LEPRINO FOODS, INC.

                Defendant.




DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO WITHDRAW ITS MOTION
  TO DISMISS PLAINTIFF’S TITLE VII CLAIM FOR RACE DISCRIMINATION
  PURSUANT TO FED.R.CIV.P. 12(b)(6), AND FOR LEAVE TO FILE AMENDED
       ANSWER TO PLAINTIFF’S COMPLAINT WITH JURY DEMAND

       Defendant Leprino Foods Company, incorrectly sued herein as Leprino Foods, Inc.,

through its undersigned counsel, William C. Brittan and Margaret R. Pflueger, of the law firm of

Campbell Killin Brittan & Ray, LLC, for its Unopposed Motion for Leave to Withdraw its Motion

to Dismiss Plaintiff’s Title VII Claim for Race Discrimination Pursuant to Fed.R.Civ.P. 12(b)(6),

and for Leave to File Amended Answer to Plaintiff’s Complaint With Jury Demand, states as

follows:


                CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

       William C. Brittan, counsel for Defendant conferred with Amy Burma, counsel for

Plaintiff, regarding the relief requested in this Motion and was advised by Ms. Burma that she has

no objection.
       1.      On March 21, 2019, Defendant filed its Motion to Dismiss Plaintiff’s Title VII

Claim for Race Discrimination Pursuant to Fed.R.Civ.P. 12(b)(6). On this date, Defendant also

filed its Answer to Count II of Plaintiff’s Complaint

       2.      Defendant’s Motion to Dismiss was premised on the fact that Plaintiff’s Charge

with the EEOC was not filed within the 300 day time limit. Prior to filing the Motion to Dismiss,

Defendant had conferred with Plaintiff’s counsel who advised defense counsel that Mr. Donez had

filed an Intake Questionnaire with the EEOC within the 300 day limit. However, Plaintiff’s

counsel did not have a copy of the Intake Questionnaire, and was unable to provide it prior to

Defendant filing its Motion to Dismiss.

       3.      Defendant’s Motion to Dismiss indicated that if the Intake Questionnaire was filed

within the 300 day time limitation, and met the other qualifications to constitute a Charge under

42 USCA §2000(e)-5(b), Defendant would withdraw its Motion to Dismiss.

       4.      On March 23, 2019, Plaintiff’s counsel emailed defense counsel a copy of the

Intake Questionnaire purportedly filed by Plaintiff with the EEOC on December 15, 2016. The

Intake Questionnaire appears to satisfy the requirements of 42 USCA §2000(e)-5(b), and in

accordance with the conferral section of Defendant’s Motion to Dismiss, Defendant requests leave

to withdraw its Motion to Dismiss without prejudice and to file its Amended Answer to Plaintiff’s

Complaint. A copy of the Amended Answer is attached hereto as Exhibit A and includes a

response to Count I of Plaintiff’s Complaint.

       WHEREFORE, Defendant Leprino Foods Company, requests that this Court grant it leave

to withdraw its Motion to Dismiss Plaintiff’s Title VII Claim for Race Discrimination Pursuant to

Fed.R.Civ.P. 12(b)(6), and file its Amended Answer to Plaintiff’s Complaint.
                                                2
        DATED this 28th day of March, 2019.

                                              CAMPBELL KILLIN BRITTAN & RAY, LLC

                                                By: s/ William C. Brittan
                                                William C. Brittan, #17643
                                                Margaret R. Pflueger, #39780
                                                270 St. Paul Street, Suite 300
                                                Denver, CO 80206
                                                Phone: (303) 322-3400
                                                Fax: (303) 322-5800
                                                Email: bbrittan@ckbrlaw.com
                                                mpflueger@ckbrlaw.com

                                                Counsel for Defendant Leprino Foods Company


                                CERTIFICATE OF SERVICE

        I, the undersigned, certify that on this 28th day of March, 2019, a true and correct copy of
the foregoing DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO WITHDRAW ITS
MOTION TO DISMISS PLAINTIFF’S TITLE VII CLAIM FOR RACE
DISCRIMINATION PURSUANT TO FED.R.CIV.P. 12(b)(6), AND FOR LEAVE TO FILE
AMENDED ANSWER TO PLAINTIFF’S COMPLAINT WITH JURY DEMAND was filed
and served through the CM/ECF system on the following:

Amy Burma
Burma Law Offices, LLC
1035 Pearl Street, Suite 325
Boulder, CO 80302
amy@Burmalawoffices.com

Attorneys for Plaintiff


                                                     s/Andrea Davis
                                                     Andrea Davis




                                                 3
